          Case 1:15-bk-12942-MT                  Doc 111 Filed 12/23/19 Entered 12/23/19 14:36:48                                      Desc
                                                   Main Document Page 1 of 2

 Attorney or Party Name, Address, Telephone & FAX                           FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 Elena Steers, State Bar No. 193237
 Allen Vaysberg, State Bar No. 248995
 Cynthia Gibson, State Bar No. 176594                                                                   FILED & ENTERED
 LAW OFFICES OF STEERS & ASSOCIATES
 5900 Sepulveda Blvd., Suite 270
 Sherman Oaks, CA 91411                                                                                        DEC 23 2019
 Telephone: (818) 345-9913
 Facsimile: (818) 343-6103
 Email: elena@steerslawfirm.com                                                                           CLERK U.S. BANKRUPTCY COURT
                                                                                                          Central District of California
                                                                                                          BY egonzale DEPUTY CLERK




     Debtor appearing without attorney
     Attorney for: Debtor
     Chapter 13 trustee

                                      UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA -SAN FERNANDO VALLEY DIVISION
 In re:
                                                                            CASE NO.: 1:15-bk-12942-MT
                                                                            CHAPTER: 13

                                                                            ORDER ON:
 Seth Eric Simon
                                                                                DEBTOR’S MOTION TO MODIFY PLAN OR
                                                                                SUSPEND PLAN PAYMENTS
                                                                                DEBTOR’S MOTION FOR AUTHORITY TO
                                                                                REFINANCE REAL PROPERTY
                                                                                DEBTOR’S MOTION FOR AUTHORITY TO
                                                                                SELL REAL PROPERTY
                                                                                DEBTOR’S MOTION FOR AUTHORITY TO
                                                                                ENTER INTO LOAN MODIFICATION
                                                                                OTHER:


                                                                                 No hearing held
                                                                                 Hearing held
                                                                            DATE: 12/17/2019
                                                                            TIME: 11:00 am
                                                                            COURTROOM: 302
                                                                            PLACE: 21041 Burbank Blvd., Woodland Hills, CA 91367


                                                             Debtor(s).

Based on Debtor’s motion filed on (date) 10/3/2019 as docket entry number 95 and the recommendation of the chapter 13
trustee, it is ordered that Debtor’s motion is:

      Granted                     Denied


           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                          Page 1                              F 3015-1.14.ORDER.CH13.GENRL
       Case 1:15-bk-12942-MT                   Doc 111 Filed 12/23/19 Entered 12/23/19 14:36:48                                      Desc
                                                 Main Document Page 2 of 2

      Granted on the terms set forth in the chapter 13 trustee’s comments on or objection to Debtor’s motion

      Granted on the following conditions:

      Secured Creditors U.S. Bank and Bank of New York Mellon must approve of the terms of any sale.

      Set for hearing on (date)                       at (time)               .


                                                                       ###




                Date: December 23, 2019




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2013                                                        Page 2                              F 3015-1.14.ORDER.CH13.GENRL
